IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Heywood Becker,                               :
                       Petitioner             :
                                              :
               v.                             : No. 560 C.D. 2017
                                              : Submitted: November 3, 2017
Department of Environmental                   :
Protection,                                   :
                 Respondent                   :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                               FILED: December 1, 2017


               Heywood Becker (Becker) petitions for review pro se1 from an order
of the Environmental Hearing Board (Board) dismissing his appeal from the
Commonwealth of Pennsylvania Department of Environmental Protection’s
(Department) decision that he rerouted a stream channel without a permit and

       1
          Becker was cited as the trustee for Center Bridge Trust and in his Petition for Review
states that he is here as a trustee of that trust. He is not represented by an attorney. We have
already had occasion to determine whether another purported “trust” created by Becker could be
represented by him pro se. See Straban Township v. Hanoverian Trust, (Pa. Cmwlth., No. 1935
C.D. 2015, filed Sept. 16, 2016) 2016 WL 4937885. We determined that because Becker was
the sole beneficiary and trustee of that purported trust, he did not create a valid trust pursuant to
Section 7732(a)(5) of the Uniform Trust Act, 20 Pa.C.S. § 7732(a)(5), and could represent the
purported “trust” pro se.
caused sediment pollution to waters of the Commonwealth in violation of the
Clean Streams Law2 as well as the Dam Safety and Encroachments Act (DSEA).3
On appeal, he contends the Board erred because the channel that he rerouted is not
a “stream” as defined under those laws. For the following reasons, we affirm the
Board’s determination that Becker unlawfully rerouted an existing stream channel
without a permit and caused sediment pollution to waters of the Commonwealth,
but remand the matter to the Board to fashion a more appropriate remedy.


                                                I.
                The Center Bridge Trust (Trust), whose sole trustee is Becker, is the
former owner of property located at 7072 Upper York Road in Solebury Township,
Bucks County, Pennsylvania (Property).                It is approximately 0.13 acres and
consists of an uninhabited house with a gravel driveway, as well as a stream that
traverses the Property with a drainage area for over 250 acres. The stream
eventually discharges into the Delaware Canal and River.


                On June 29, 2011, and April 23, 2012, the Department, through the
Bucks County Conservation               District     (Conservation     District),4   conducted
inspections of the Property, after which Earth Disturbance Inspection Reports were

       2
           Act of June 22, 1937, P.L. 1987, as amended, 35 P.S. §§ 691.1–691.1001.

       3
           Act of November 26, 1978, P.L. 1375, as amended, 32 P.S. §§ 693.1–693.27.

       4
         Pursuant to 25 Pa. Code § 102.41(a), “[t]he Department may delegate by written
agreement the administration and enforcement of this chapter to conservation districts if they
have adequate and qualified staff, and are, or will be, implementing the program identified in the
delegation agreement.”




                                                2
issued alleging, inter alia, that the Trust, by depositing gravel within 50 feet of a
stream bank, rerouted a stream channel without a permit or authorization.5
Following those inspections, Becker submitted an erosion and sediment control
plan application to the Conservation District for a project named “Becker Drainage

       5
           Specifically, the June 29, 2011 Earth Disturbance Inspection Report provides:

                1. EARTH DISTURBANCE ON SITE. GRAVEL DRIVEWAY
                INSTALLED THAT TAKES ACCESS OFF OF SR 263 AND
                WRAPS BEHIND HOUSE TO STREAMBANK. GRAVEL HAS
                BEEN DUMPED WITHIN 50’ OF STREAMBANK.           2.
                APPEARS THAT OTHER GRADING WORK DONE AROUND
                HOUSE AND UP TO STREAM BANK.              3. SITE
                DISTURBANCE EXCESS 1,000[SQ.] FT.    NO EROSION
                CONTROL PLAN APPROVED, NO EROSION CONTROLS
                INSTALLED. 4. FAILURE TO DEVELOP, IMPLEMENT
                AND MAINTAIN AN ADEQUATE EROSION CONTROL
                PLAN. 5. FAILURE TO INSTALL AND MAINTAIN EROSION
                CONTROLS.          6.   FAILURE    TO     OBTAIN
                APPROVALS/WAIVERS FROM [THE DEPARTMENT] FOR
                ENCROACHMENTS.

(Department Exhibit 2A) (emphasis added). The April 23, 2012 Report provides:

                1. STREAM CHANNEL HAS BEEN MOVED WITH HEAVY
                EQUIPMENT. SEDIMENT, DIRT, ROCKS ARE IN STREAM
                CHANNEL. FAILURE TO OBTAIN PERMITS FROM [THE
                DEPARTMENT]       AND     THE   BUCKS     COUNTY
                CONSERVATION       DISTRICT   FOR   EARTHMOVING
                ACTIVITIES AND DISTURBANCE OF STREAM CHANNEL.
                2. SITE IS NOT TEMPORARILY STABILIZED. FAILURE TO
                PROVIDE TEMPORARY STABILIZATION. 3. FAILURE TO
                DEVELOP,      IMPLEMENT     AND   MAINTAIN     AN
                ADEQUATE EROSION CONTORL PLAN. 4. FAILURE TO
                PREVENT SEDIMENT POLLUTION TO WATERS OF THE
                COMMONWEALTH. NOTICE OF VIOLATION.

(Department Exhibit 2B) (emphasis added).




                                                 3
Swale Improvement.” (DEP Exhibit No. 10.) However, because no erosion and
sediment controls were contained in this application – i.e., silt fence, construction
entrance, sediment basin, sediment traps, seeding and mulching – and because
there was no information on how the site would be stabilized, on May 18, 2012,
the Conservation District issued a letter disapproving the application.


              In May 2012, an enforcement meeting between all interested parties
was held to discuss how the site would be remediated as well as potential civil
penalties. At that meeting, the parties discussed the lack of stabilization of the
Property, the unpermitted relocation of the stream channel, and what was needed
for the site to come back into compliance. As a result of this meeting, Becker was
to submit an application and plans for the stabilization of the site and the
restoration of the stream channel, and otherwise bring the site into compliance with
the applicable statutory and regulatory requirements.


              However, because the Conservation District never received an
application or any plans following the enforcement meeting, on November 2, 2012,
a follow-up inspection of the Property occurred after which the Trust was cited for:

              1. FAILURE TO RESPOND TO PREVIOUS
              INSPECTION REPORTS AND STIPULATIONS OF
              ENFORCEMENT MEETING HELD ON 5/24/12. 2.
              CONSERVATION DISTRICT HAS NOT HAD ANY
              COMMUNICATION WITH LANDOWNER, NOR HAS
              THE CONSERVATION DISTRICT RECEIVED AN
              ADEQUATE[6] EROSION CONTROL PLAN FOR THE

       6
         Although the Trust submitted an erosion control and sediment plan to the Department
prior to the enforcement meeting, it was deemed “INADEQUATE for erosion and sediment
(Footnote continued on next page…)

                                             4
              SITE. 3. HEAVY ACCUMULATIONS OF SILT STILL
              REMAIN IN STREAM CHANNEL. DAMAGED SILT
              FENCE STILL REMAINS WRAPPED AROUND
              TREES AND ACCUMULATED DEBRIS.            4.
              FAILURE TO DEVELOP AND IMPLEMENT AN
              ADEQUATE EROSION CONTROL PLAN.


(Supplemental Reproduced Record (S.R.R.) at 234b7) (footnote added).


              Significantly, before the Department could issue a compliance order
based upon the November 2012 inspection report, on December 11, 2012, the
Trust’s ownership in the Property was forfeited by upset tax sale and Peter
Edwardson (Edwardson) became the owner of the Property.


              Purportedly unaware of that upset tax sale, on February 23, 2013, the
Department then issued a compliance order to Becker and the Trust, directing them
to: (1) stabilize disturbed areas on the Property by, inter alia, applying seed and
mulch at three tons per acre; (2) implement Best Management Practices (BMP)
relating to control of each disturbance runoff on the Property; (3) submit an
application for a permit, including a stream restoration plan, to place the stream
into its original location and restore the impacted aquatic habitat; (4) submit an


(continued…)

pollution control and does not meet the minimum requirements of the [Department’s] Rules and
Regulations, Chapter 102 Erosion Control, relating to the Pennsylvania Clean Streams Law.”
(DEP Exhibit 11, Letter from Bucks County Conservation District dated May 18, 2012.)

       7
       Because the Department failed to include any form of pagination for the Supplemental
Reproduced Record, we have assigned the pages their respective numbers.




                                             5
erosion and sediment control plan for all work associated with the restoration plan;
(5) implement the stream restoration plan; and (6) permanently stabilize the
Property. Becker appealed that compliance order and a de novo hearing was held
before the Board.


                                                 II.
                                                 A.
               At the hearing, the Department offered the testimony of Lisa Dziuban
(Inspector Dziuban), who has worked as an environmental protection specialist II
at the Conservation District since 1985.               Inspector Dziuban testified that she
inspected the Property on June 29, 2011, at the request of Solebury Township’s
Manager. During that inspection, she observed a stream channel on the Property
with a defined bed and banks. Near that stream channel was evidence of an earth
disturbance, including earth moving and grading around the back and to the side of
the house, as well as the installation of a new driveway and gravel piled within 50
feet of the stream, which could be carried downstream when there was a flood or
major rain event. She stated that there were no erosion or sediment controls
installed and/or approved for the earth disturbance work on the Property to prevent
that from happening.8 A June 29, 2011 photograph taken of the Property was

      8
          Inspector Dziuban further explained:

               [An erosion and sediment control plan] is a depiction of the site
               prior. It shows different aspects. It shows prior condition and
               what the applicant is proposing as far as grading and earth moving.
               And then it shows the specific erosion controls that are to be
               installed for whatever they’re proposing and that those controls
               meet the requirements of what they’re proposing, depending on
               how much they’re disturbing, depending on if there’s steep slopes,
(Footnote continued on next page…)

                                                 6
entered into evidence corroborating Inspector Dziuban’s testimony that there was a
stream channel on the Property with a defined bed and banks as well as gravel
piled within 50 feet of it.


              Inspector Dziuban then testified that she also inspected the Property
on April 23, 2012, in response to several complaints “about heavy equipment [on
the Property] moving a stream . . . .” (N.T. 04/14/2014 at 57.) This time, Brendan
Ryan (Officer Ryan), a conservation officer with the Pennsylvania Fish and Boat
Commission since 2006, accompanied her.                 At the time of the April 2012
inspection, no permit had been issued for relocating or rechanneling the stream and
no plan was in place to control erosion and sediment.


              During the April 2012 inspection, Inspector Dziuban and Officer
Ryan observed that the stream channel had been recently moved via heavy
equipment as evidenced by the presence of large tire tracks. The Property was
extremely unstable, with mud and loose soil prevalent throughout, and turbid water


(continued…)

              depending on if there’s a . . . stream nearby or watercourse nearby,
              if there are wetlands nearby.

                                             ***

              The point of the erosion control plan is to prevent undue
              sedimentation to the waters of the [C]ommonwealth. That’s the
              bottom line.

(N.T. 04/14/2014 at 39, 41.)




                                               7
was present in the Property’s stream channel and eroded banks, which presents a
danger of pollution to waters of the Commonwealth. Apart from an unmaintained
silt fence wrapped around a tree, there were no erosion and sediment controls or
BMPs in place.9


              Inspector Dziuban offered testimony and corroborating photographs
demonstrating that there was ample water flowing in the rerouted stream channel
on April 23, 2012, which had a defined bed and bank.                        She also offered
photographs and testimony demonstrating that a connected stream channel 25 to 30
yards upstream from the Property had ample water that was not cloudy, turbid or
otherwise impacted by sediment pollution. She testified that she conducted her last
inspection of the Property on November 2, 2012, which was a week or two after
Hurricane Sandy affected the area. She stated that during that inspection, the
Property was still highly unstable – there was loose soil throughout the site, silt and
sediment loading in the channel, very muddy conditions, which she considered
evidence of water in the stream, no erosion and sediment controls, and the silt



       9
          BMPs are “[a]ctivities, facilities, measures, planning or procedures used to minimize
accelerated erosion and sedimentation and manage stormwater to protect, maintain, reclaim, and
restore the quality of waters and the existing and designated uses of waters within this
Commonwealth before, during, and after earth disturbance activities.” 25 Pa. Code § 102.1.
Persons proposing or conducting earth disturbance activity must develop, implement, and
maintain BMPs. 25 Pa. Code § 102.2. These BMPs are required regardless of the size of the
earth disturbance. 25 Pa. Code § 102.4(b)(1). In addition, measures must be undertaken to
stabilize the site once earth disturbance activity is completed or when it temporarily ceases. 25
Pa. Code § 102.22. This involves the restoration or replacement of topsoil or the implementation
of other measures to amend, seed or mulch the soil to protect it from accelerated erosion and
sedimentation. Id.




                                               8
fence first observed during the April 2012 inspection was still wrapped around the
same tree.


                                         B.
             The Department also offered the testimony of Frank DeFrancesco
(DeFrancesco), a compliance specialist in the Waterways and Wetlands program at
the Department’s Southeast Regional Office. DeFrancesco testified that on March
19, 2013, he inspected the Property to see if Becker complied with the compliance
order. During that inspection, he observed that the Property was generally in a
disturbed state; no erosion and sediment controls or BMPs were in place to
stabilize the banks of the stream channel. He testified that the relocated stream
channel on the Property contained water at the time of the inspection, and that
water was undercutting the bank of the stream channel causing erosion. In some
areas, the water appeared to be following the path of the original channel instead of
the path of the relocated channel.      During his most recent inspection of the
Property on April 9, 2014, he observed that there had been some stabilization, but
it was still inadequate. The Property was generally unstable; all stream channel
embankments were undercut from water hitting the base of the unstable stream
channel, causing erosion. The relocated stream channel was being recut by water
flowing in the path of the original stream channel.


                                         C.
             Finally, the Department offered the testimony of Officer Ryan who
testified that he visited the Property with Inspector Dziuban on April 23, 2012, as




                                         9
well as the next day with a Department biologist by the name of Randy Brown.
Less formally, he also observed the Property from afar while driving on Route 263.


             Officer Ryan testified that when visiting the Property, he observed
that the onsite watercourse had been diverted. He also observed freshly disturbed
soils immediately adjacent to the channel, which could cause accelerated erosion
during a rain event and, in turn, turbidity in the water.       He explained that
accelerated erosion is problematic to aquatic life in a watercourse because it
“causes turbidity in the water[,] which certainly would affect fish life. . . .
[S]ediment is a pollutant, and sediment as a pollutant is deleterious to fish life.”
(N.T. 05/08/2014 at 400-401, 407.)


                                         D.
             Following the Department’s case-in-chief, Becker then testified about
the current state of the channel on the Property and the reasons for its relocation.
As pertinent, Becker testified that the channel was “almost always dry,” and he
“never believed [it] to be a stream.” (N.T. 05/08/2014 at 488-90.) In support of
that testimony, Becker presented a calendar at the hearing that he purportedly
maintained during 2013, which indicates that the channel had water flowing in it
only six days in 2013. (Id. at 543, 550.) However, when pressed on cross-
examination, Becker conceded that he did not visit the site every single day, but
instead every Saturday, Sunday and Wednesday, as well as “most other days,” and
any day that it was raining. (Id. at 569-70.)




                                         10
             Significantly, while photos taken during the March 19, 2013
inspection show water flowing in a defined channel on the Property, Becker’s
calendar does not reflect water being observed on this date, although it does reflect
water was observed on the following day, March 20, 2013.


             Regarding the relocation of the channel, Becker explained that
although the channel previously had stonewalls on both sides, they were washed
away by Hurricane Irene in 2011. Because he needed to re-route the channel, he
engaged

             an excavation contractor [to] come on to the property to
             dig a new storm channel because I knew that, when more
             rains came now that the defined channel that had been
             there historically, this stone-laid channel that made these
             two right bends was gone, that water would go anywhere
             seeking its own course.


(Id. at 491.) He further admitted on cross-examination, “the only time. . . I had any
piece of what might be called machinery on the site was on September 10th when I
had an ordinary sized backhoe begin to dig a channel.” (Id. at 540.)


                                        III.
             Following the hearing, the Department requested from the Board a
stay because it was in discussions with the current owner of the Property, Peter
Edwardson, who had also been cited and also filed an appeal with the Board. See
Edwardson v. Department of Environmental Protection, EHB Docket No. 2014-
029-M (Dec. 7, 2015). The Department stated that these discussions might open a
path to settlement of both Becker’s appeal and Edwardson’s appeal. For more than

                                         11
a year, the Board continuously granted extensions to the Department based upon
the representation that progress was being made on a settlement that would resolve
both of the appeals. However, this long-promised settlement never materialized.


            Finally, on December 7, 2015, the Board dismissed Edwardson’s
appeal because it was untimely filed.         See Edwardson v. Department of
Environmental Protection, EHB Docket No. 2014-029-M (Opinion, Dec. 7, 2015).
In that decision, the Board made the following relevant observations:

            The Appellant, Mr. Peter Edwardson, filed an appeal of
            the Department’s February 11, 2014 Order, which
            directed Mr. Edwardson to undertake certain restoration
            measures concerning realignment of a stream channel
            located on Mr. Edwardson’s property in Solebury
            Township, Pennsylvania. . . .

            Notwithstanding his appeal, Mr. Edwardson complied
            with certain portions of the Department’s Order. On
            January 8, 2015, Mr. Edwardson obtained coverage
            under a [National Pollution Discharge Elimination
            System] general permit for restoration of the stream
            channel, and on April 17, 2015, the Bucks County
            Conservation District approved Mr. Edwardson’s
            Erosion and Sedimentation Control Plan for
            restoration work related to the stream channel.

            The Parties subsequently executed a Consent Order and
            Agreement on May 22, 2015 (“CO&A”) to attempt to
            resolve the appeal without further litigation. The CO&A
            set a June 30, 2015 deadline for completion of the stream
            channel restoration.     On September 4, 2015, the
            Department inspected the site in question and determined
            that Mr. Edwardson had not completed the work to
            restore the stream channel in accordance with the terms
            of the CO&A.



                                        12
[Mr. Edwardson’s] inability to complete the stream
restoration work under the CO&A prompted the Parties
to return to litigation. . . .

The Department did not contest Mr. Edwardson’s
assertion that he had no legal interest in the property in
question prior to his purchase of the property in 2013 in a
tax sale.      The Department, in fact, pursued an
enforcement action against the prior owner of the
property. According to the Department, prior to the tax
sale, Heywood Becker, doing business on behalf of the
Center Bridge Trust, owned the site. In 2011 and 2012
the Bucks County Conservation District allegedly
observed Mr. Becker placing gravel in the stream bank
adjacent to the site as well as his alleged unpermitted
rerouting of the stream adjacent to the site. These
activities, according to the Department, constitute an
encroachment, as defined in 25 Pa. Code § 105.1, and
were supposedly conducted without a permit required by
25 Pa. Code § 105.11(a). As a result of these statements
of the Bucks County Conservation District, the
Department issued Mr. Becker an Order which he
appealed to the Board. This appeal is also pending
before the Board.

The Department believes that Mr. Edwardson’s
acquisition and ownership of the property in question is
sufficient to create liability because []Mr. Edwardson has
not obtained a permit for the operation and maintenance
of the existing onsite encroachment [on the property he
acquired in the tax sale in 2013] in violation of 25 Pa.
Code § 105.11(a) and Section 693.6(a) [sic] of the
[DSEA], 32 P.S. § 693.6(a).[] Mr. Becker allegedly
rerouted the stream prior to Mr. Edwardson’s acquisition
of the property, and this activity, according to the
Department,       constitutes     the    “existing  onsite
encroachment.”




                            13
Edwardson v. DEP, EHB Docket No. 2014-029-M (Opinion, Dec. 7, 2015)
(citations omitted, emphasis added). The Board’s dismissal of Edwardson’s appeal
meant that the Department’s compliance order was final.


             Soon thereafter, the Board lifted the stay in Becker’s appeal and once
again set a schedule for the filing of post-hearing briefs. While the Department
filed its brief on January 13, 2016, the day prior, Becker filed a motion to reopen
the record to introduce what he argued was newly discovered evidence that would
moot the allegations in the Department’s compliance order. Specifically, Becker
claimed that Edwardson had told him that a staff person of the Department had
been on the site recently, and had stated to Edwardson that the stream channel at
issue had been stabilized and there appeared to have been no man-made changes to
the channel. Ultimately, on January 21, 2016, the Board denied the motion, after
which Becker filed a motion for reconsideration, which was also denied.


             On February 11, 2016, Becker filed a request to certify those two
orders for interlocutory appeal as well as a continuance request for filing his post-
hearing brief. The Board denied both requests. (See R. Item Nos. 21 & 22.)
Becker then filed a petition for review with this Court, which was quashed on
December 19, 2016, because it was not taken from a final, appealable order and the
Trust did not satisfy the requirements for an appealable collateral order. See
Becker v. Department of Environmental Protection, (Pa. Cmwlth., No. 401 C.D.
2016, filed Dec. 19, 2016) 2016 WL 7335827.




                                         14
              Finally, on April 10, 2017, the Board issued a decision and order
dismissing Becker’s appeal, concluding that a regulated stream exists on the
Property as the term “stream” is defined under Pennsylvania law, and that the
alleged violations were committed.                  Notwithstanding Becker’s continuous
objection that the Trust was not, in fact, the present owner of the Property, the
Board concluded that “[t]he Department has the authority to order him to abate the
nuisance regardless of his relationship to the property.” (Board’s Decision at 31.)
This appeal followed.10


                                              IV.
              On appeal, Becker does not dispute the alleged violations cited in the
Department’s compliance order, per se. Rather, he only contends that the Board
erred when determining that the Department had authority to regulate his alleged
conduct with regard to the channel on the Property because the channel is not a
“stream” as defined under Pennsylvania law.


              Under the Clean Streams Law and its regulations promulgated at
Chapter 102 of Title 25 of the Pennsylvania Code, the Department has the
authority to issue orders to prevent the pollution of waters of the Commonwealth,
which are defined very broadly to include, among other things, “any and all rivers,
streams . . . or parts thereof.” Section 1 of the Clean Streams Law, 35 P.S. § 691.1;


       10
          “Our scope of review of an order of the Board is whether the Board committed an error
of law or a constitutional violation, or whether any necessary findings of fact are not supported
by substantial evidence.” The Ainjar Trust v. Department of Environmental Protection, 806
A.2d 482, 487 (Pa. Cmwlth. 2002).




                                               15
see also 25 Pa. Code § 102.1 (defining “Waters of this Commonwealth” as
“Rivers, streams, creeks, rivulets, impoundments, ditches, watercourses, storm
sewers, lakes, dammed water, wetlands, ponds, springs and other bodies or
channels of conveyance of surface and underground water, or parts thereof,
whether natural or artificial, within or on the boundaries of this Commonwealth.”).
Section 401 of the Clean Streams Law further provides:

             It shall be unlawful for any person or municipality to put
             or place into any of the waters of the Commonwealth, or
             allow or permit to be discharged from property owned or
             occupied by such person or municipality into any of the
             waters of the Commonwealth, any substance of any kind
             or character resulting in pollution as herein defined. Any
             such discharge is hereby declared to be a nuisance.


35 P.S. § 691.401. Pollution under the Clean Streams Law includes sediment
pollution. See Leeward Construction v. Department of Environmental Protection,
821 A.2d 145, 147 (Pa. Cmwlth. 2003) (“Sediment-laden runoff is defined as
pollution in Section 1 of The Clean Streams Law. . . .”).


             The DSEA, similar to the Clean Streams Law, provides the
Department’s statutory authority for Chapter 105 regulations governing water
obstructions and encroachments, the scope of which is broadly delineated to
include “[a]ll water obstructions and encroachments . . . located in, along, across or
projecting into any watercourse, floodway or body of water, whether temporary
or permanent.” Section 4 of the DSEA, 32 P.S. § 693.4 (emphasis added). The
DSEA defines a “Watercourse” or “stream” as “[a]ny channel of conveyance of
surface water having a defined bed and banks, whether natural or artificial, with


                                         16
perennial or intermittent flow.”             Section 3 of the DSEA, 32 P.S. § 693.3
(emphasis added). The DSEA’s state-level permitting requirements apply in an
equally comprehensive fashion. See id. at § 693.6(a) (“No person shall construct,
operate, maintain, modify, enlarge or abandon any dam, water obstruction or
encroachment without the prior written permit of the [Pennsylvania Department of
Environmental Protection].”); id. at § 693.3 (defining “water obstruction” to
include any pier, wharf, abutment or any other structure located in, along, across,
or projecting into any watercourse).


               Focusing on the clause “with perennial or intermittent flow” contained
in the DSEA’s definition for “stream,” Becker contends that the channel on the
Property does not fall within the Department’s regulatory authority. According to
Becker, this is because evidence and testimony offered by him to the Board, which
it allegedly “disregarded,” demonstrates that “[n]o flowing water was observed in
the subject swale except immediately after a very large rain event. It was an
extraordinary event when water was flowing. Otherwise, there was no flowing
water.” (Becker’s Brief at 12.)11


               Contrary to his assertion, the Board’s decision demonstrates that it did
not disregard Becker’s testimony or the calendar he submitted, but rather its
determination was grounded in witness credibility, weight of the evidence, and the


       11
          In support of this contention, Becker reasserts that the Board should have excluded
certain photographs because they were acquired through an unconstitutional search of the
Property. However, that contention must fail because our Supreme Court has refused to apply
the exclusionary rule in the civil context. See Kerr v. Pennsylvania State Board of Dentistry, 960
A.2d 427 (Pa. 2008).



                                               17
resolution of evidentiary conflicts. Such determinations are within the Board’s
sole discretion.   Brockway Borough Municipal Authority v. Department of
Environmental Protection, 131 A.3d 578, 587 (Pa. Cmwlth. 2016). Moreover, as
the Board thoroughly and cogently explained:

            Becker vigorously contends in his post-hearing brief that
            the channel on his property is at most an ephemeral
            stream. He argues that unless a stream is intermittent or
            perennial it is not regulated by the Department. To
            Becker, this means that there must be observable water in
            the channel for certain threshold numbers of days per
            year. Becker has not offered any legal argument on the
            ways in which ephemeral streams differ from intermittent
            or any other streams under Pennsylvania law. Instead, he
            cites to various pieces of scientific literature and offers
            that ephemeral streams flow even more infrequently than
            intermittent streams – having “measurable discharges”
            less than 10% of the time. Those features possessing
            measurable discharges 10% to 80% of the time are
            intermittent streams, according to Becker, and those
            possessing measurable discharges more than 80% of the
            time are perennial.

            After viewing the evidence presented at the hearing on
            the merits, we agree with the Department that an
            intermittent stream regulated under the laws of this
            Commonwealth exists on the site. Evidence derived
            from the Department and Conservation District
            inspections, including photographs and the testimony of
            the inspectors, shows a channel of conveyance of surface
            water with a defined bed and banks and intermittent flow.

            [Inspector] Dziuban of the Conservation District
            observed a channel with defined bed and banks, albeit
            without flow, during her June 2011 inspection before the
            site was disturbed.     Subsequent inspections reveal
            observable water flowing in the stream channel on April
            23, 2012, March 19, 2013, and April 9, 2014. During the
            April 23, 2012 inspection, both [Inspector] Dziuban and


                                        18
Officer Brendan Ryan of the Fish and Boat Commission
observed ample water flowing in a channel with a
defined bed and bank on the site. In addition, there was
water flowing in the connected stream channel 25 to 30
yards upstream on the adjacent property. There was also
evidence of water having flowed in the stream channel at
the time of the November 2, 2012 inspection due to the
presence of sediment load in the channel and overall
muddy conditions. There was also ample water flowing
in the defined bed and banks of the stream channel
during the Department’s inspection on March 19, 2013.
Water was undercutting the banks of the relocated
channel causing erosion. The water in some areas
appeared to be following the path of the original stream
channel instead of the path of the relocated channel.
Water can also be observed in the defined stream channel
during the Department's April 9, 2014 inspection and
there was also evidence at that time of water having recut
the channel.

Becker asserts that the Department and Conservation
District just happened by coincidence to observe the
channel soon after rain events. Becker counters that he
observed the property continuously in 2013 to document
the days on which the channel had water flowing in it.
He presented a calendar at the hearing that he maintained
during 2013 where he has indicated the days on which he
observed flow. He testified that the channel had water
flowing in it only six days in 2013. However, when
pressed on cross-examination Becker conceded that he
did not visit the site every single day. He stated he
visited the site every Saturday, Sunday, and Wednesday,
as well as “most other days,” and any day that it was
raining.    However, we are not convinced of the
calendar’s accuracy. For instance, photos taken during
the Department’s inspection on March 19, 2013 show
water flowing in a defined channel on the property.
Notably, Becker’s calendar does not reflect water being
observed on this date, although it does reflect observed
water on the following day, March 20. Accordingly, we
cannot view Becker’s calendar as an accurate
representation of when water was present in the channel
during 2013.

                           19
            Based on the evidence presented, we conclude that the
            channel at issue on Becker’s property satisfies the
            definitions of a regulated stream under the Clean Streams
            Law and the Dam Safety and Encroachments Act. The
            stream on Becker’s property is a channel of conveyance
            of surface water with defined bed and banks and
            intermittent flow.


(R. Item No. 26, Board’s April 10, 2017 Opinion at 16-18) (citations omitted).


            Accordingly, it is clear that substantial evidence supports the Board’s
determination that the channel on the Property constitutes a “stream” under the
Clean Streams Law and the DSEA.


                                        V.
            Finally, Becker contends that the Board cannot require him to make
corrections on the Property because it is undisputed that the Trust was no longer
the Property’s owner when the compliance order was issued.            To this, the
Department cites to numerous cases supporting the proposition that a subsequent
transfer of property does not eliminate the liability of the person who creates a
nuisance on the property.      See, e.g., Ryan v. Department of Environmental
Resources, 373 A.2d 475, 476 (Pa. Cmwlth. 1977) (requiring a former tenant of a
property to abate a nuisance condition when there was a negotiated consent order
with the owner of the property to allow him to enter that property and perform the
work). While that may be so, that does not mean that an agency – or court for that
matter – can effectively force a party to trespass when that property’s owner has
not given consent and/or has not participated in the proceedings.




                                        20
             Accordingly, because     the   record   demonstrates that   separate
compliance orders have been issued against Becker, as sole trustee of the Trust,
and Edwardson, and it is unclear what corrections have already been made by
Edwardson, the Board’s order is affirmed but we remand the matter to the Board
for the limited purpose of either imposing on Becker an alternative remedy – e.g.,
imposing on him the cost of remediation – or obtaining permission from
Edwardson to permit the work to be done, as well as coordinating enforcement of
the two separate, final orders.



                                     __________________________________
                                     DAN PELLEGRINI, Senior Judge




                                       21
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Heywood Becker,                          :
                   Petitioner            :
                                         :
            v.                           : No. 560 C.D. 2017
                                         :
Department of Environmental              :
Protection,                              :
                 Respondent              :




                                     ORDER


            AND NOW, this 1st day of December , 2017, it is hereby ordered that
the order of the Environmental Hearing Board dated April 10, 2017, is affirmed and
the matter is remanded for further proceedings consistent with this opinion.


            Jurisdiction relinquished.



                                         __________________________________
                                         DAN PELLEGRINI, Senior Judge